internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no none tam-130102-02 cc psi b8 director taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer manufacturer issue whether taxpayer a truck retailer is liable for the tax imposed by sec_4051 of the internal_revenue_code on its sale of trucks purchased from manufacturer conclusion taxpayer is not liable for the tax imposed by sec_4051 because the trucks were sold in a prior first_retail_sale within the meaning of sec_4051 facts taxpayer is a truck dealer that purchases taxable trucks from their manufacturer manufacturer and sells them at retail to customers taxpayer is a form_637 q registrant that at one time provided certification to manufacturer as provided for in the regulations to purchase trucks tax free for resale at that time taxpayer treated its resale of the trucks as the first_retail_sale of the trucks for excise_tax purposes tam-130102-02 however for the periods at issue taxpayer sent manufacturer a written revocation of its certification of purchase for resale manufacturer’s invoices reflect the federal excise_tax on the sale price of the trucks to taxpayer adding the presumed_markup_percentage as provided for in the regulations manufacturer pays the federal excise_tax as computed on this basis taxpayer no longer reports the federal excise_tax with respect to its own sales of new trucks even though taxpayer is purchasing the trucks for resale law and analysis sec_4051 imposes on the first_retail_sale of automobile truck chassis and automobile truck bodies an excise_tax of percent of the amount for which the article is sold sec_4052 provides that the term first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 provides the general_rule for determining price for purposes of the tax on automobile truck chassis and automobile truck bodies sec_4052 provides the special rule that where the manufacturer is liable for the tax the tax is to be computed with reference to the presumed_markup_percentage of sec_4052 sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that the presumed_markup_percentage is four percent sec_48_4052-1 of the manufacturers and retailers excise_tax regulations provides that tax is not imposed on the sale of an article for resale or leasing in a long- term lease if the seller has accepted in good_faith a statement from the buyer that is in substantially the same form and subject_to the same conditions as the certificate described in sec_145_4052-1 except that the certificate need not refer to form_637 or include a registration number sec_145_4052-1 provides that the purchaser may revoke the certificate sec_145_4052-1 provides that for purposes of sec_4051 the term first_retail_sale means a taxable sale described in paragraph a of the section sec_145_4052-1 provides that the sale of an article is a taxable sale unless i the sale is a tax-free sale under sec_4221 ii reserved for sales after june see sec_48_4052-1 of this chapter iii there has been a prior taxable sale of the article tam-130102-02 the irs office that submitted this request determined that because taxpayer is a retail dealer that sells new trucks to their ultimate user taxpayer’s sales of new trucks were the first_retail_sale of the new trucks in support of this position the irs office states that taxpayer acquired the new trucks for resale and manufacturer’s invoices stated that the trucks were sold to taxpayer for resale the irs office points out that taxpayer’s actual markup is greater than the four percent presumed markup taxpayer argues that because it did not provide manufacturer with certification the taxable first_retail_sale of the new trucks occurred when manufacturer sold them to taxpayer taxpayer further argues that because this taxable sale was effected by the truck manufacturer the tax was correctly computed by adding the presumed_markup_percentage to the sale price we agree with taxpayer sec_145_4052-1 provides that the sale of an article is not a first_retail_sale if there has been a prior taxable sale of the article although a person that buys a truck for resale may purchase it tax free under the above regulatory structure a truck retailer may elect to have the sec_4051 tax imposed on its purchase of a truck by not providing its seller with a certification of purchase for resale if it does so then there has been a prior taxable sale of the vehicle within the meaning of sec_145_4052-1 and a subsequent sale of the same vehicle is not a first_retail_sale under these regulations because manufacturer lacked a certificate of intent to resell or similar statement once taxpayer had revoked its certificate manufacturer’s sale of new trucks to taxpayer was a taxable sale and the first_retail_sale of the trucks within the meaning of sec_4051 manufacturer and not taxpayer was thus liable for the tax as manufacturer was liable for the tax the tax was properly computed with reference to the presumed_markup_percentage caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
